DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022, has been entered.
 
Claims 29-30, 33-41, and 43-48 are pending in this office action. Claims 29, 38-39, and 43-48 are newly amended by the RCE received May 6, 2022.

Claim Objections
Claims 35-36 are objected to because of the following informalities.  Appropriate correction is required.
In claim 35, line 3, “each vector entry” should be “each footprint vector entry” for antecedent basis clarity.
Claim 36 is objected to for failing to alleviate the objection of claim 35 above.

In claim 36, line 1, “the vector entries” should be “the footprint vector entries” for antecedent basis clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30, 33-41, and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “at least one further field” in line 7 and “the at least one further field of the BTB comprises: a target field … and a call footprint field” in lines 13-17. On one hand, “at least one further field” encompasses the possibility of “just one” further field; on the other hand, “the at least one further field” is recited in the same claim to comprise two fields. Therefore, it is indefinite as to whether, for example, the claim can be met by a prior art reference which only discloses one of the two further fields, or whether the prior art reference must disclose both of the two further fields in order to be able to meet the claim. For the purposes of this office action, Examiner is taking the latter possibility to be the case.
Claim 29 recites the limitation “the branch instruction identified by the corresponding tag field” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claim. While claim 29 previously recited a branch instruction and a corresponding tag field, claim 29 did not previously recite a branch instruction “identified by” the corresponding tag field.
Claim 29 recites the limitation “a corresponding unconditional branch instruction” in lines 15-16. However, it is indefinite as to whether this unconditional branch instruction is the same as or different from “an unconditional branch instruction” as recited in claim 29, line 13. If the same, antecedent basis language should be used for clarity. Note that the similar limitation “the corresponding unconditional branch instruction” is recited in claim 29, line 19.
Claims 30, 33-41, and 43-46 are rejected for failing to alleviate the rejections of claim 29 above.

Claim 34 recites the limitation “the spatial footprint” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “a spatial footprint”, whether this limitation is to be interpreted as “the spatial region”, or whether claim 34 is intended to be dependent on claim 33. 

Claim 35 recites the limitation “the spatial footprint” in line 2. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “a spatial footprint”, whether this limitation is to be interpreted as “the spatial region”, whether claim 35 is intended to be dependent on claim 33, or whether claim 35 is intended to be dependent on claim 34.
Claim 36 is rejected for failing to alleviate the rejection of claim 35 above. 

Claim 37 recites the limitation “the tag” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 37 recites the limitation “size field to specify at least one of a number of instructions in the basic block identified by the tag or a number of bytes in the basic block identified by the tag” in lines 3-5. This limitation encompasses the possibility that the size field specifies both a number of instructions in the basic block identified by the tag and a number of bytes in the basic block identified by the tag, in view of the “at least” language. However, in contrast, the specification discloses the size field specifying one of the aforementioned two possibilities, but not both. See, for example, page 8, lines 22-23 (“the number of instructions in basic block or the number of bytes in a basic block”), or page 17, lines 18-19 (“The BTB indicates via the size field 362b, 364b 366b (see Figure 3A) how may instructions (or bytes from a starting address) are to be fetched via the FTQ 330”), of the clean copy of the specification dated May 6, 2022. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, for the reasons set forth above, Examiner submits the claim is indefinite. 

Claim 41 recites the limitation “the RIB entry” in line 6. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 41 recites “at least one” RIB entry in line 2.
Claims 43-46 are rejected for failing to alleviate the rejection of claim 41 above.

Claim 43 recites the limitation “an unconditional branch target buffer, U-BTB, dedicated to storage of unconditional branch instructions” in lines 3-4. However, claim 30, upon which claim 43 is indirectly dependent, recites “an unconditional branch target buffer, U-BTB, dedicated to storage of unconditional branch instructions” in lines 1-2. Therefore, it is indefinite as to whether the U-BTB of claim 43 is the same as or different from the U-BTB of claim 30. For the purposes of this office action, Examiner is taking the two U-BTBs to be the same.
Claim 43 recites the limitation “a conditional branch target buffer, C-BTB, dedicated to storage of conditional branch instructions” in lines 4-5. However, claim 30, upon which claim 43 is indirectly dependent, recites “a conditional branch target buffer, C-BTB, dedicated to storage of conditional branch instructions” in lines 2-3. Therefore, it is indefinite as to whether the C-BTB of claim 43 is the same as or different from the C-BTB of claim 30. For the purposes of this office action, Examiner is taking the two C-BTBs to be the same.
Claim 43 recites the limitation “the U-BTB” in line 8. However, it is indefinite as to whether this limitation has antecedent basis to “U-BTB” in claim 30, line 2, or “U-BTB” in claim 43, line 3. Note that this limitation is also recited in claim 46, line 5.
Claims 44-46 are rejected for failing to alleviate the rejections of claim 43 above. 

Claim 46 recites the limitation “the C-BTB” in line 5. However, it is indefinite as to whether this limitation has antecedent basis to “C-BTB” in claim 30, line 3, or “C-BTB” in claim 43, line 4. 

Claim 47 recites the limitation “comparing with a program counter of a fetch address generator with a tag field of a BTB entry” in lines 3-4. However, it is indefinite as to what is being conveyed. For the purposes of this office action, Examiner is interpreting this limitation as “comparing a program counter of a fetch address generator with a tag field of a BTB entry”.
Claim 47 recites the limitation “at least one further field” in line 6 and “the at least one further field of the BTB comprises: a target field … and a call footprint field” in lines 12-16. On one hand, “at least one further field” encompasses the possibility of “just one” further field; on the other hand, “the at least one further field” is recited in the same claim to comprise two fields. Therefore, it is indefinite as to whether, for example, the claim can be met by a prior art reference which only discloses one of the two further fields, or whether the prior art reference must disclose both of the two further fields in order to be able to meet the claim. For the purposes of this office action, Examiner is taking the latter possibility to be the case.
Claim 47 recites the limitation “the branch instruction identified by the corresponding tag field” in lines 6-7. However, there is insufficient antecedent basis for this limitation in the claim. While claim 47 previously recited a branch instruction and a corresponding tag field, claim 47 did not previously recite a branch instruction “identified by” the corresponding tag field.
Claim 47 recites the limitation “a corresponding unconditional branch instruction” in lines 14-15. However, it is indefinite as to whether this unconditional branch instruction is the same as or different from “an unconditional branch instruction” as recited in claim 47, line 12. If the same, antecedent basis language should be used for clarity. Note that the similar limitation “the corresponding unconditional branch instruction” is recited in claim 47, line 18.

Claim 48 recites the limitation “the BTB” in line 5. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 48 recites the limitation “at least one further field” in line 6 and “the at least one further field of the BTB comprises: a target field … and a call footprint field” in lines 12-16. On one hand, “at least one further field” encompasses the possibility of “just one” further field; on the other hand, “the at least one further field” is recited in the same claim to comprise two fields. Therefore, it is indefinite as to whether, for example, the claim can be met by a prior art reference which only discloses one of the two further fields, or whether the prior art reference must disclose both of the two further fields in order to be able to meet the claim. For the purposes of this office action, Examiner is taking the latter possibility to be the case.
Claim 48 recites the limitation “the branch instruction identified by the corresponding tag field” in lines 6-7. However, there is insufficient antecedent basis for this limitation in the claim. While claim 48 previously recited a branch instruction and a corresponding tag field, claim 48 did not previously recite a branch instruction “identified by” the corresponding tag field.
Claim 48 recites the limitation “a corresponding unconditional branch instruction” in lines 14-15. However, it is indefinite as to whether this unconditional branch instruction is the same as or different from “an unconditional branch instruction” as recited in claim 48, line 12. If the same, antecedent basis language should be used for clarity. Note that the similar limitation “the corresponding unconditional branch instruction” is recited in claim 48, lines 17-18.

Allowable Subject Matter
Claims 29-30, 33-41, and 43-48 would be allowable if rewritten or amended to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. The closest prior art of record is McDonald, whose relevance is reflected in the prior art rejections of the office action dated August 30, 2021. However, the prior art of record fails to disclose or render obvious “the at least one further field of the BTB comprises: a target field to identify a branch target address of a corresponding unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the corresponding unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 29. Similarly, the prior art of record fails to disclose or render obvious “the at least one further field of the BTB comprises: a target field to identify a branch target address of a corresponding unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the corresponding unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 47. Similarly, the prior art of record fails to disclose or render obvious “the at least one further field of the BTB comprises: a target field to identify a branch target address of a corresponding unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the corresponding unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 48.

Response to Arguments
Applicant on page 10 argues: “The disclosure has been objected to because of informalities. It is submitted that the relevant corrections have been made to the specification pages to address these informalities.”
In view of the aforementioned corrections to the specification, the previously presented objections to the specification are withdrawn. 

Applicant on page 10 argues: “It is submitted that the relevant corrections have been made to the drawings and specification to address the informalities.”
In view of the aforementioned corrections to the drawings, the previously presented objections to the drawings are withdrawn.

Applicant on page 10 argues: “Claims 29, 30, 33-41, and 43-48 have been objected to because of informalities. It is submitted that the relevant corrections have been made to the claims to address the informalities.”
In view of the aforementioned corrections to the claims, the previously presented objections to the claims are withdrawn. 

Applicant on page 10 argues: “Claims 29, 30, 33-41, and 43-48 have been rejected under 35 USC 112(b) as being indefinite. It is submitted that the claim amendments overcome all rejections under 35 USC 112(b).”
In view of the aforementioned amendments to the claims, the previously presented rejections under 35 USC 112(b) are withdrawn. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (Blasting through the Front-End Bottleneck with Shotgun) discloses “Shotgun”, a BTB-directed front-end prefetcher that devotes the bulk of its BTB capacity to unconditional branches and their targets’ spatial footprints (see Section 1, page 31, first column), which is relevant to the claimed BTB and its preferential allocation of unconditional branches and spatial regions and spatial footprints (as well as the specification and claims as a whole). 
Kumar et al. (Boomerang: a Metadata-Free Architecture for Control Flow Delivery) discloses a BTB-directed prefetcher that is basic-block-oriented (see section IV. C.) which is relevant to the claimed BTB and memory blocks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182